Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input” in claims 1 and 12  and “a detector” in claims 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6 and 11-15 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 


Re claim 1 The claim(s) recite(s) a mental processor of  classify the signature into at least one stroke. 

The limitation of classifying the signature into at least one stroke as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting  perfomring a step a controller, nothing in the claim element precludes the step from practically being performed in the mind. For example one could easily classify a signature into strokes by looking at the signature and mentally classifying into strokes. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements  an electronic device comprising: an input configured to receive a signature from a user: a communication interface configured to communicate with a server; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server. The input onfigured to receive a signature from a user (e.g a touchscreen)., communication interface configured to communicate with a server and a controller, are all  generic computer component recited at a high level of generality. These components are configured to perform generic computer function such a the controller classifying the signature into a stroke  and  transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server which are all recited at a very high level of generality such that the combination is merely generic computer components performing generalized computer functions. 



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic device comprising: an input configured to receive a signature from a user: a communication interface configured to communicate with a server; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server, combination of which  is merely generic computer components performing generalized computer functions.  Mere generic computer components performing generalized computer functions cannot provide an inventive concept. The claim is not patent eligible

Re claim 2  The claim(s) recite(s)  additional mental steps wherein classifying the signature into the at least one stroke based on the signature information detected while the signature is being input.

The limitation of classifying the signature into the at least one stroke based on the signature information detected while the signature is being input as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than  implementing the steps with a controller, nothing in the claim element precludes the step from practically being performed in the mind. For example one could easily classify the signature mentally using information detected by observing the signature as its being input.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements  an electronic device comprising: an input configured to receive a signature from a user: a communication interface configured to communicate with a server; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server. The input configured to receive a signature from a user (e.g a touchscreen)., communication interface configured to communicate with a server and a controller, are all  generic computer component recited at a high level of generality. These components are configured to perform generic computer function such a the controller classifying the signature into a stroke  and  transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server which are all recited at a very high level of generality such that the combination is merely generic computer components performing generalized computer functions. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic device comprising: an input configured to receive a signature from a user: a communication interface configured to communicate with a server; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server, combination of which  is merely generic computer components performing generalized computer functions.  Mere generic computer components performing generalized computer functions cannot provide an inventive concept. The claim is not patent eligible


Re claim 3  The claim(s) recite(s)  additional mental steps  wherein the signature information comprises information about a sound wave signal or a pressure signal detected while the signature is being input.

The limitation of wherein the signature information comprises information about a sound wave signal or a pressure signal detected while the signature is being input as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.. For example one could easily classify the signature mentally using information detected by listening to the soundwave of the signature as its being input.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements  an electronic device comprising: an input configured to receive a signature from a user: a communication interface configured to communicate with a server; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server. The input configured to receive a signature from a user (e.g a touchscreen)., communication interface configured to communicate with a server and a controller, are all  generic computer component recited at a high level of generality. These components are configured to perform generic computer function such a the controller classifying the signature into a stroke  and  transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server which are all recited at a very high level of generality such that the combination is merely generic computer components performing generalized computer functions. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic device comprising: an input configured to receive a signature from a user: a communication interface configured to communicate with a server; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server, combination of which  is merely generic computer components performing generalized computer functions.  Mere generic computer components performing generalized computer functions cannot provide an inventive concept. The claim is not patent eligible.

Re claim 4  The claim(s) recite(s)  additional mental steps classifying the at least one stroke included in the signature based on a waveform of the sound wave signal.

The limitation of wherein classifying the at least one stroke included in the signature based on a waveform of the sound wave signal  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.. For example one could easily classify the signature mentally using information detected by listening to the soundwave of the signature as its being input.


This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements  an electronic device comprising: an input configured to receive a signature from a user: a communication interface configured to communicate with a server; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server. The input configured to receive a signature from a user (e.g a touchscreen)., communication interface configured to communicate with a server and a controller, are all  generic computer component recited at a high level of generality. These components are configured to perform generic computer function such a the controller classifying the signature into a stroke  and  transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server which are all recited at a very high level of generality such that the combination is merely generic computer components performing generalized computer functions. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic device comprising: an input configured to receive a signature from a user: a communication interface configured to communicate with a server; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server, combination of which  is merely generic computer components performing generalized computer functions.  Mere generic computer components performing generalized computer functions cannot provide an inventive concept. The claim is not patent eligible.



Re claim 5 The claim(s) recite(s)  additional mental steps identify the authentication information based on the signature information of a section corresponding to the at least one stroke.

The limitation identify the authentication information based on the signature information of a section corresponding to the at least one stroke,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting using the controller identifying authentication information based on signature information of a section corresponding to at least one stroke could easily be performed by using ones mind to mentally examine the signature.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements  an electronic device comprising: an input configured to receive a signature from a user: a communication interface configured to communicate with a server; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server; control the communication interface to transmit the identified authentication information to the server. . The input configured to receive a signature from a user (e.g a touchscreen)., communication interface configured to communicate with a server and a controller, are all  generic computer component recited at a high level of generality. These components are configured to perform generic computer function such a the controller classifying the signature into a stroke; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server; and  control the communication interface to transmit the identified authentication information to the server; which are all recited at a very high level of generality such that the combination is merely generic computer components performing generalized computer functions. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic device comprising: an input configured to receive a signature from a user: a communication interface configured to communicate with a server; transmit authentication information for the at least one stroke to the server, and control the communication interface to receive a result of authentication of the signature from the server, combination of which  is merely generic computer components performing generalized computer functions.  Mere generic computer components performing generalized computer functions cannot provide an inventive concept. The claim is not patent eligible.

Re claim 6 The claim(s) recite(s)  steps wherein the authentication information comprises at least one of the number, order, length, size, speed, strength, spacing of strokes of the signature, or number of inflection points of the signature. The examiner notes that this merely further describes data transmitted to a sever. The examiner notes that the step of transmit authentication information for the at least one stroke to the server is still a computer function described at a high level of generality. As such the analysis to claim 6 is not materially changed from that of claim 1. Claim 6 is therefore also rejected for similar reasons as to claim 1.




Re claim 11 The claim(s) recite(s) a mental processor of  classify a signature into at least one stroke based on signature information in response to receiving the signature information from the electronic device, compare authentication information for the at least one stroke with the reference authentication information, authenticate the signature based on the comparison result,

The limitation of classify a signature into at least one stroke based on signature information in response to receiving the signature information device as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting using the server controller nothing in the claim element precludes the step from practically being performed in the mind. For example the one could mentally receive signature data by looking at a signature and mentally classify the signature into strokes

The limitation of compare authentication information for the at least one stroke with the reference authentication information, authenticate the signature based on the comparison result. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting using the server controller nothing in the claim element precludes the step from practically being performed in the mind. For example the one could mentally compare the information and authenticate the information based on the comparison. 


This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements  A server comprising: a server communication interface configured to communicate with an electronic device; a server storage configured to store user's reference authentication information; and a server controller configured to perform the  mental steps, receiving the signature information from the electronic device, control the server communication interface to transmit a result of authentication of the signature to the electronic device.  The examiner notes that  a server communication interface configured to communicate with an electronic device; a server storage configured to store user's reference authentication information; and a server controller configured to perform the  mental steps  are all generic computer elements recited at a high level of generality. That is  the  server controller is a generic controller for performing generic computer function of receiving a signature from a commuinication ,  classifying into strokes , authenticating a signature  and contolling a server communication interface, which are all specified at a high level of generality. The server communication interface is merely used to perform generic computer function of transmitting a result and the server storage merely is a computer storage used to store data. The non mental step of receiving the signature information from the electronic device, control the server communication interface to transmit a result of authentication of the signature to the electronic device are simply insignificant extra solution activity of inputting data and outputting a result.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of A server comprising: a server communication interface configured to communicate with an electronic device; a server storage configured to store user's reference authentication information; and a server controller configured to perform the  mental steps, receiving the signature information from the electronic device, control the server communication interface to transmit a result of authentication of the signature to the electronic device, amounts to no more than mere instructions to apply the exception using a generic computer component,  generic computer components performing generic computer functions and  mere insignificant extra solution activity.  Mere instructions to apply an exception using a generic computer component combined with generic computer components performing generalize computer functions and  insignificant extra solution activity  cannot provide an inventive concept. The claim is not patent eligible. 




Re claim 12  The claim(s) recite(s)  A signature authentication method comprising: classifying the signature into at least one stroke; comparing authentication information for the at least one stroke with reference authentication information stored in advance; and authenticating, the signature based on the comparison result which is mental process

The limitation of classifying the signature into at least one stroke as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example one could easily classify a signature into strokes by looking at the signature and mentally classifying into strokes. 

The limitation of comparing authentication information for the at least one stroke with reference authentication information stored in advance as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example one could easily compare authentication information to reference authentication information stored mentally.

The limitation of authenticating, the signature based on the comparison result in advance as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example one could easily compare authentication information to authentication information stored mentally.. 


This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements and receiving, by an input, a signature from a user and performing the mental steps via a controller. The examiner notes that “receiving, by an input, a signature from a user” is simply receiving a signature data input via an input (i.e touch screen). This is insignificant extra solution activity as it is just inputting data using a well known device (touchscreen). The controller in the mental steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of classifying comparing and authenticating ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the metal steps amounts to no more than mere instructions to apply the exception using a generic computer component. And the receiving step is mere insignificant pre solution activity Mere instructions to apply an exception using a generic computer component combined with insignificant presolution activity  cannot provide an inventive concept. The claim is not patent eligible. 

Re claim 13  The claim(s) recite(s)  additional mental steps wherein the classifying of the signature into at least one stroke comprises: classifying the signature into the at least one stroke based on the signature information detected while the signature is being input., which is mental process.

The limitation of classifying the signature into the at least one stroke based on the signature information detected while the signature is being input as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example one could easily classify the signature mentally using information detected by observing the signature as its being input.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements and receiving, by an input, a signature from a user and performing the mental steps via a controller. The examiner notes that “receiving, by an input, a signature from a user” is simply receiving a signature data input via an input (i.e touch screen). This is insignificant extra solution activity as it is just inputting data using a well known device (touchscreen). The controller in the mental steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of classifying comparing and authenticating ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the metal steps amounts to no more than mere instructions to apply the exception using a generic computer component. And the receiving step is mere insignificant pre solution activity Mere instructions to apply an exception using a generic computer component combined with insignificant presolution activity  cannot provide an inventive concept. The claim is not patent eligible. 

Re claim 14  The claim(s) recite(s)  additional mental steps  wherein the signature information comprises information about a sound wave signal or a pressure signal detected while the signature is being input.

The limitation of wherein the signature information comprises information about a sound wave signal or a pressure signal detected while the signature is being input as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.. For example one could easily classify the signature mentally using information detected by listening to the soundwave of the signature as its being input.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements and receiving, by an input, a signature from a user and performing the mental steps via a controller. The examiner notes that “receiving, by an input, a signature from a user” is simply receiving a signature data input via an input (i.e touch screen). This is insignificant extra solution activity as it is just inputting data using a well known device (touchscreen). The controller in the mental steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of classifying comparing and authenticating ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the metal steps amounts to no more than mere instructions to apply the exception using a generic computer component. And the receiving step is mere insignificant pre solution activity Mere instructions to apply an exception using a generic computer component combined with insignificant presolution activity  cannot provide an inventive concept. The claim is not patent eligible. 


 Re claim 15  The claim(s) recite(s)  additional mental steps wherein the classifying of the signature into at least one stroke comprises: classifying the at least one stroke included in the signature based on a waveform of the sound wave signal.

The limitation of wherein the classifying of the signature into at least one stroke comprises: classifying the at least one stroke included in the signature based on a waveform of the sound wave signal  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.. For example one could easily classify the signature mentally using information detected by listening to the soundwave of the signature as its being input.


This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements and receiving, by an input, a signature from a user and performing the mental steps via a controller. The examiner notes that “receiving, by an input, a signature from a user” is simply receiving a signature data input via an input (i.e touch screen). This is insignificant extra solution activity as it is just inputting data using a well known device (touchscreen). The controller in the mental steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of classifying comparing and authenticating ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the metal steps amounts to no more than mere instructions to apply the exception using a generic computer component. And the receiving step is mere insignificant pre solution activity Mere instructions to apply an exception using a generic computer component combined with insignificant presolution activity  cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 7-9 the examiner does not believe this reasonable to interpret “determine a start point or an end point of the at least one stroke based on a strength of the sound wave signal or the pressure signal,” The examiner notes not believe this step is reasonable to be considered a mental step.   The examiner does believes  the combination of all the additional elements with the remaining elements of claim 1  integrates the invention into a practical application and constitutes significantly more than the abstract idea.

Re claim 10 The additional features of this claim element cannot be performed mentally.  The examiner does believes  the combination of all the additional elements with the remaining elements of claim 2  integrates the invention into a practical application and constitutes significantly more than the abstract idea.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the sounds wave signal".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11-14  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim US 2015/0071505.




Re claim 1 An electronic device comprising: an input configured to receive a signature from a user (see paragraph 55 note that a stroke is determined from data input by user  ): a communication interface (see paragraph 132 communication unit  communicates between sever  ) configured to communicate with a server ; and a controller (see paragraph 129 controller) configured to: classify the signature into at least one stroke (see paragraph 55 note that a stroke is determined based on signature information see also paragraph 99), transmit authentication information for the at least one stroke to the server (see paragraph 117 note that feature information of the signature is transmitted to a server), and control the communication interface to receive a result of authentication of the signature from the server (see paragraph 117 note that access rights are transmitted back from the server to the signature verification apparatus).  

Re claim 2 Kim discloses wherein the controller is configured to classify the signature into the at least one stroke based on the signature information detected while the signature is being input (see paragraph 55 note stoke is created by touch information from signature being input see paragraph 43).

Re claim 3 Kim discloses wherein the signature information comprises information about a sound wave signal or a pressure signal detected while the signature is being input (see paragraph 43 note that information may be pressure).

Re claim 5 Kim discloses wherein the controller is configured to: identify the authentication information based on the signature information of a section corresponding to the at least one stroke (see paragraph 99 note that feature information of the stroke is extracted ), and control the communication interface to transmit the identified authentication information to the server (see paragraph 117 note that feature information may be sent to the sever for authentication ).

Re claim 6 Kim discloses wherein the authentication information comprises at least one of the number, order, length, size, speed, strength, spacing of strokes of the signature, or number of inflection points of the signature (see paragraph 99 ).

Re claim 12 Kim discloses A signature authentication method comprising: receiving, by an input, a signature from a user (see paragraph 55 note that a stroke is determined from data input by user  ); classifying, by a controller(see paragraph 129 controller), the signature into at least one stroke (see paragraph 55 note that a stroke is determined ); comparing, by the controller, authentication information for the at least one stroke with reference authentication information stored in advance; and authenticating, by the the signature based on the comparison result controller (see paragraph 59 and 38   note that signature is compared to a prestored signature to verify the signature is an authorized user),.

Re claim 13  Kim discloses wherein the classifying of the signature into at least one stroke comprises: classifying the signature into the at least one stroke based on the signature information detected while the signature is being input (see paragraph 55 note stoke is created by touch information from signature being input see paragraph 43).


Re claim 14 Kim discloses wherein the signature information comprises information about a sound wave signal or a pressure signal detected while the signature is being input (see paragraph 43 note that information may be pressure).

Re claim 11 Kim discloses A server comprising: a server communication interface configured to communicate with an electronic device (see paragraph 117 note that the server receives and transmits data do the apparatus ); a server storage configured to store user's reference authentication information (see paragraph 117); and a server controller configured to: classify a signature into at least one stroke based on signature information in response to receiving the signature information from the electronic device (see paragraph 117 note that feature information for the signature is received from the signature verification  device which represent  the signature stroke (see paragraph 99 )), compare authentication information for the at least one stroke with the reference authentication information, authenticate the signature based on the comparison result (see paragraph 117 note that feature information from the signature is ), and control the server communication interface to transmit a result of authentication of the signature to the electronic device (see paragraph 117 note that if the signatures match access right is transmitted back to signature verification apparatus ).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)  7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM US 2015/0071505 in view of Noguchi et al US 2017/0344137. 



Re claim 7 Kim discloses wherein the controller is configured to: determine a start point or an end point of the at least one stroke (see claim 54 55 note that a real stroke is determined by a touch down event (i.e. start point)  and a touch up event (i.e. endpoint ), and classify the signature into the at least one stroke based on the start point or the end point (see paragraph 54 and 55 note that a stroke is defined by touch down and touch up event).

Kim does not expressly determine the start  and end of the stroke  based on a strength of the sound wave signal or the pressure signal. Noguchi discloses  determine the start  and end of the stroke  based on a strength of the sound wave signal or the pressure signal (see paragraph 30 note that when pressure exceeds a threshold information is read by the controller ). One of ordinary skill in the art could have easily determined the start and end of contact based on the pressure being larger than a threshold as described in Noguchi to determine the touch up and touch down points of Kim. The motivation to combine is for example  “determine when the tip of the digital pen 20 is separated from the medium”. The results of this combination, touch up and touch down points determined according to pressure, would have been predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing dates of the claimed invention to combine Kim and Noguchi.

Re claim 8 Noguchi discloses wherein the controller is configured to determine a point where the strength of the sound wave signal or the pressure signal is equal to or greater than a predetermined first reference value as the start point of the at least one stroke (see paragraph 30 “In this example, when the writing pressure detected by the pressure sensor 23 exceeds a predetermined threshold, the controller 21 starts to read identification information and position information and to obtain time information from the timer 213. The controller 21 continues reading identification information and position information at predetermined regular time intervals until the pressure detected by the pressure sensor 23 is reduced to the predetermined threshold. When the detected pressure is reduced to the predetermined threshold (that is, when the tip of the digital pen 20 is separated from the medium 10)” and  “’Stroke’ refers to a path through which the tip of the digital pen 20 moves on the medium 10 during a period from when the tip starts to contact the medium 10 until when the tip is separated from the medium 10. “ ).

Re claim 9 Noguchi discloses wherein the controller is configured to determine a point at which the strength of the sound wave signal or the pressure signal is not detected after the start point as the end point of the at least one stroke. (see paragraph 30 “In this example, when the writing pressure detected by the pressure sensor 23 exceeds a predetermined threshold, the controller 21 starts to read identification information and position information and to obtain time information from the timer 213. The controller 21 continues reading identification information and position information at predetermined regular time intervals until the pressure detected by the pressure sensor 23 is reduced to the predetermined threshold. When the detected pressure is reduced to the predetermined threshold (that is, when the tip of the digital pen 20 is separated from the medium 10)” and  “’Stroke’ refers to a path through which the tip of the digital pen 20 moves on the medium 10 during a period from when the tip starts to contact the medium 10 until when the tip is separated from the medium 10. “ ).

Claim(s)  4, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM US 2015/0071505 in view of Khazaei et al “A unimodal person authentication system based on signing sound” Proceedings of 2012 IEEE-EMBS International Conference on Biomedical and Health Informatics . 


Re claim 4 Kim discloses all the features of Claim 3 and the controller (see rejection for claim 1 ) and classification using various features (see paragraph 99).  Kim does not disclose  classify the at least one stroke included in the signature based on a waveform of the sound wave signal. Khazaei discloses disclose  classify the at least one stroke included in the signature based on a waveform of the sound wave signal (see abstract  and second 1 last paragraph “signature authentication is the most commonly used way of authentication, therefore improving the accuracy of authentication is so important. In this work, the pen sound generated due to signing is considered as a dynamic feature of signing for person authentication.”).  One or ordinary skill in the art could have easily used the sound combined with the other features to describe the signature. The motivation to combine is “These sounds are correlated with the dynamics or gestures of writing and therefore contain useful information to distinguish different writers.” (*see section II a )Therefore it would have been obvious before the effective filing date of the claimed invention to combine Kim and Khazaei to reach the aforementioned advantage..



Re claim 10   Kim discloses the controller (see rejection to claim 1).  Kim does not expressly disclose a detector configured to detect the sound wave signal generated by the signature , obtain information about the detected sound wave signal as the signature. Khazaei discloses detector configured to detect the sound wave signal generated by the signature, obtain information about the detected sound wave signal as the signature information (see figure 1 and section IIa note that sounds of signatures were recorded using a microphone )

One or ordinary skill in the art could have easily used the sound  recording from the detector combined with the other features to describe the signature. The motivation to combine is “These sounds are correlated with the dynamics or gestures of writing and therefore contain useful information to distinguish different writers.” Therefore it would have been obvious before the effective filing date of the claimed invention to combine Kim and Khazaei to reach the aforementioned advantage.

Re claim 15  Kim discloses the features of claim 14 Kim does not expressly disclose wherein the classifying of the signature into at least one stroke comprises: classifying the at least one stroke included in the signature based on a waveform of the sound wave signal. Khazaei discloses wherein the classifying of the signature into at least one stroke comprises: classifying the at least one stroke included in the signature based on a waveform of the sound wave signal (see abstract  and second 1 last paragraph “signature authentication is the most commonly used way of authentication, therefore improving the accuracy of authentication is so important. In this work, the pen sound generated due to signing is considered as a dynamic feature of signing for person authentication.”).  One or ordinary skill in the art could have easily used the sound combined with the other features to describe the signature. The motivation to combine is “These sounds are correlated with the dynamics or gestures of writing and therefore contain useful information to distinguish different writers.” (see section II a )Therefore it would have been obvious before the effective filing date of the claimed invention to combine Kim and Khazaei to reach the aforementioned advantage..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669